UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2017 (July 25, 2017) AERKOMM INC. (Exact name of registrant as specified in its charter) Nevada 333-192093 46-3424568 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 923 Incline Way #39, Incline Village, NV 89451 (Address of principal executive offices) (877) 742-3094 (Registrant's telephone number, including area code) 44043 Fremont Blvd., Fremont, CA 94538 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Item 1.01 Entry into a Material Definitive Agreement On July 25, 2015, Aircom Pacific, Inc. (“Aircom”), a wholly owned subsidiary of Aerkomm Inc. (the “Company”), entered into a digital transmission service agreement (the “Agreement”) with Asia Satellite Telecommunications Company Limited (“AsiaSat”) for Aircom’s use of AsiaSat’s AsiaSat 7 and 8 satellites, which provide access to both Ku and Ka-bands in China and Southeast Asia, for the provision of telecommunication services, including internet service. On or about July 27, 2016, AsiaSat initiated an arbitration proceeding in the Hong Kong International Arbitration Centre against Aircom, claiming a breach under the Agreement. Aircom and AsiaSat have reached a settlement with respect to the Agreement as of July 25, 2017, with an effective date of July 20, 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AERKOMM INC. Date: July 31, 2017 By: /s/ Peter Chiou Name: Peter Chiou Title: Chief Executive Officer 3
